              Case 1:21-cr-00140-PKC Document 32
                                              31 Filed 07/23/21 Page 1 of 2




                                      SAPONE & PETRILLO, LLP
 William S. Petrillo, Esq., Partner                                      Michael Vitaliano, Esq., Associate
 Edward V. Sapone, Esq., Partner

       MANHATTAN                                                                   LONG ISLAND
   40 Fulton Street, 23rd Floor                                             1103 Stewart Avenue, Suite 200
 New York, New York 10038                                                    Garden City, New York 11530
   Telephone: (212) 349-9000                                                  Telephone: (516) 678-2800
    Facsimile: (212) 349-9003                                                  Facsimile: (516) 977-1977
 E-mail: ed@saponepetrillo.com                                             E-mail: william@saponepetrillo.com

                                                                                     July 23, 2021
Hon. P. Kevin Castel
U.S. District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007


                                      Re:   United States of America v. Thomas Bistrtiz
                                            Indictment No.: 21-CR-140


Dear Judge Castel,

      I am retained counsel to Defendant Thomas Bistritz in the above-referenced the (delete the)
case. A status conference is scheduled for July 26, 2021 at 3:00 p.m. I write to respectfully ask for
a 30-day adjournment, as I will be traveling outside of the United States until July 30, 2021.

     The government, by AUSA Jarrod Schaeffer, and I have been actively engaged in plea
negotiations. We believe the parties are close to a resolution of this case.

     The Government consents to this request. In addition, we consent to the exclusion of time
between July 26, 2021 and the next date set by the Court.

       Your Honor’s consideration is greatly appreciated.


                                                                   Respectfully submitted,

                                                                   /s/ Edward V. Sapone
                                                                   Edward V. Sapone

cc: A.U.S.A. Samuel Rothschild (via ECF)
    A.U.S.A. Jarrod Schaeffer (via ECF)
         Case 1:21-cr-00140-PKC Document 32
                                         31 Filed 07/23/21 Page 2 of 2


Upon the application of defense counsel, consented to by the government,
the status conference originally scheduled for July 26, 2021 is adjourned to
August 30, 2021 at 2:00 p.m. and will proceed by videoconference. I find that
the ends of justice will be served by granting a continuance and that taking
such action outweighs the best interest of the public and the defendant in a
speedy trial. The reasons for this finding are that the grant of the continuance
is necessary to accommodate defense counsel’s schedule. Accordingly, the
time between today and August 30, 2021 is excluded.
SO ORDERED.




 Dated: July 23, 2021
